Citation Nr: 0015209	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  95-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increase in the 10 percent rating 
assigned for chronic undifferentiated schizophrenia, prior to 
September 17, 1999. 

2.  Entitlement to an increase in the 50 percent rating 
assigned for schizophrenia, from September 17, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The appellant had active service from November 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of  rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.  A rating decision in April 1995 
increased the evaluation for schizophrenic reaction from 0 
percent to 10 percent as of January 12, 1995.

This case was remanded by the Board in June 1997.  A rating 
decision in August 1999 determined the evidence was 
insufficient to evaluate the service-connected schizophrenia 
from March 1968 through January 11, 1995 and continued the 10 
percent rating from January 12, 1995.  A rating action in 
January 2000, granted a 50 percent rating for the service-
connected schizophrenia from September 17, 1999.  


REMAND

The January 2000 rating action also denied entitlement to a 
total rating by reason of individual unemployability (TDIU).  
Later in January 2000, the veteran advised the RO that he had 
been awarded Social Security Administration (SSA) disability 
benefits and that he was unable to work due to his service-
connected schizophrenia.  On the same date that the veteran 
was issued a supplemental statement of the case that 
addressed the TDIU issue, February 2, 2000, the RO requested 
the veteran's SSA decision.  The increased rating issue, but 
not the TDIU issue, was certified to the Board later in 
February 2000.

It is apparent that the RO has not completed its development 
on the TDIU claim.  Unfortunately, the outstanding SSA 
records have a bearing not only on the TDIU claim, but also 
on the increased rating claim.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  At a minimum, the decision of an 
administrative law judge at the Social Security 
Administration "is evidence which can not be ignored and to 
the extent its conclusions are not accepted, reasons or bases 
should be given therefore." Id, at 370.

Accordingly, the case is again REMANDED for further 
development. 

1.  The RO should obtain a copy of the 
veteran's SSA decision, and all 
supporting medical documents.

2.  After the above development has been 
completed, and any further development 
deemed necessary undertaken, the RO 
should readjudicate the increased rating 
and TDIU claims, with consideration given 
to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	(CONTINUED ON NEXT PAGE)





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


